 



 



Corporate Capital Trust II 8-K [cctii-8k_040518.htm]

Exhibit 10.3 

 

EXPENSE SUPPORT AND CONDITIONAL
REIMBURSEMENT AGREEMENT

 

This Expense Support and Conditional Reimbursement Agreement (this “Agreement”)
is made as of April 9, 2018, by and between Corporate Capital Trust II, a
Delaware statutory trust (the “Company”) and FS/KKR ADVISOR, LLC, a Delaware
limited liability company (the “Advisor”).

 

WHEREAS, the Company maintains on file with the U.S. Securities and Exchange
Commission a registration statement on Form N-2 (File Nos. 333-199018 and
814-01108) covering the continuous offering and sale of the Company’s common
stock pursuant to the Securities Act of 1933 (the “Registration Statement”);

 

WHEREAS, the Company and the Advisor have entered into an Investment Advisory
Agreement dated as of April 9, 2018 (the “Advisory Agreement”); and

 

WHEREAS, the Company and the Advisor have determined that it is appropriate and
in the best interest of the Company to reduce the Company’s operating expenses
until the Company has achieved economies of scale sufficient to ensure that it
bears a reasonable level of expenses in relation to its investment income.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

1. EXPENSE SUPPORT PAYMENTS

 

During the period beginning on the date first written above and ending on
December 31, 2018 (the “Expense Support Payment Period”), the Advisor hereby
agrees to pay the expenses of the Company on a monthly basis as follows: the
lesser of, (i) the amount equal to 100% of all Operating Expenses (as defined
below) for each month during the Expense Support Payment Period in which the
Company’s board of trustees (the “Trustees”) declares a Distribution (as defined
below) or (ii) the amount equal to 100% of the positive difference between the
Company’s Distributions accrued to the Company’s shareholders in each month less
monthly Available Operating Funds (as defined below) recognized by the Company
on account of its investment portfolio. In the event that Available Operating
Funds are negative for a particular month, the Advisor will pay expenses as
outlined in (i) above. Any payment made by the Advisor pursuant to the preceding
sentences shall be referred to herein as an “Expense Support Payment.” The right
to such Expense Support Payment shall be an asset of the Company immediately
upon the Trustees’ declaration of a Distribution. The Expense Support Payment
for any month shall be paid by the Advisor to the Company in any combination of
cash or other immediately available funds, and/or offset against amounts due
from the Company to the Advisor, no later than five business days after the end
of such month.

 



 

 

 

For purposes of this Agreement (a) “Distribution” means any distribution payable
to shareholders of the Company at the time such distribution is declared by the
Trustees; and (b) “Operating Expenses” means all operating costs and expenses
incurred by the Company, including the Management Fees pursuant to the Advisory
Agreement, taxes, all interest cost, financing fees and other financing costs
related to indebtedness for such period, but shall exclude any Incentive Fees
pursuant to the Advisory Agreement and any ongoing shareholder servicing and
distribution fees, any organizational and offering expenses and Expense Support
Payments and reimbursements as determined under generally accepted accounting
principles; and (c) “Available Operating Funds” means the sum of (i) the
Company’s net investment company taxable income as defined in Section 852(b)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”) (including net
short-term capital gain reduced by net long-term capital loss, as such terms are
defined in Section 1222 of the Code), and (ii) the Company’s net capital gains
(that is, the excess of net long-term capital gain over net short-term capital
loss, as such terms are defined in Section 1222 of the Code) excluding any
Expense Support Payments and reimbursements. The Advisor reserves the right to
adjust Expense Support Payments if estimable taxable income changes, subject to
the Trustees’ approval.

 

2. CONDITIONAL REIMBURSEMENT

 

The Company hereby agrees to reimburse the Advisor in an amount, in the
aggregate, equal to the aggregate Expense Support Payments, the repayment of
each Expense Support Payment to be made within a period not to exceed three
years from the date in which such Expense Support Payment was made by the
Advisor.

 

In the aggregate, all Expense Support Payments made by the Advisor to the
Company that have not been previously reimbursed by the Company to the Advisors
shall remain eligible for reimbursement subject to the conditions herein.

 

Reimbursement shall be made as promptly as possible after the Expense Support
Payment Period ends, but only to the extent such reimbursement does not cause
the Company’s Other Operating Expenses (as defined herein) to exceed the lesser
of: (A) 1.75% of average net assets attributable to common shares on an
annualized basis after taking such payment into account or (B) the percentage of
the Company’s average net assets attributable to shares of the Company’s common
stock represented by Other Operating Expenses during the period in which such
Expense Support Payment from the Advisor was made (provided, however, that this
clause (B) shall not apply to any reimbursement payment which relates to Expense
Support Payment from the Advisor made during the same period). Additionally,
reimbursement payments shall only be made to the extent they do not exceed
estimated taxable income before reimbursements. Notwithstanding anything to the
contrary in this Agreement, no reimbursement payment shall be made if the
Effective Rate of Distributions Per Share on any class of stock declared by the
Company at the time of such reimbursement payment is less than the Effective
Rate of Distributions Per Share on any class of stock at the time the Expense
Support Payment was made to which such reimbursement payment relates. For
purposes of the Agreement, “Effective Rate of Distributions Per Share” means
actual declared distribution rate per share exclusive of return of capital, if
any. “Other Operating Expenses” shall mean all Operating Expenses, excluding
base management fees, interest costs, financing fees and financing costs, and
brokerage commissions and extraordinary expenses. The calculation of average net
assets shall be consistent with such periodic calculations of average net assets
in the Company’s financial statements.

 



2 

 

 

All payments hereunder for the reimbursement of Expense Support Payments shall
be deemed to relate to the earliest unreimbursed Expense Support Payments made
by the Advisor to the Company within three years prior to the last business day
of the calendar quarter in which such reimbursement payment obligation is
accrued.

 

3. TERM AND TERMINATION OF AGREEMENT

 

3.1. TERM OF AGREEMENT. This Agreement shall become effective immediately upon
the date first written above. Once effective, this Agreement shall remain in
effect until March 31, 2019, unless otherwise terminated pursuant to Section
‎3.2. Sections ‎3 and ‎4 of this Agreement shall survive any termination of this
Agreement. Notwithstanding anything to the contrary, Section ‎2 of this
Agreement shall survive any termination of this Agreement with respect to any
Expense Support Payments that have not been reimbursed by the Company to the
Advisor. If an Expense Support Payment has not been reimbursed prior to three
years from the date such Expense Support Payment was made, the Company’s
obligation to pay such Expense Support Payment shall automatically terminate,
and be of no further effect.

 

3.2. TERMINATION OF AGREEMENT. This Agreement may be terminated by the Advisor
upon written notice to the Company, except that once effective, the Advisor may
not terminate their obligations under Section ‎1. This Agreement shall
automatically terminate in the event of (a) the termination of the Advisory
Agreement or (b) the dissolution or liquidation of the Company; provided that
the Advisor may not terminate this Agreement prior to one year from the date of
its effectiveness.

 

4. MISCELLANEOUS

 

4.1. HEADINGS. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

4.2. INTERPRETATION. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflicts of law provisions) and the applicable provisions of the Investment
Company Act of 1940, as amended (the “1940 Act”) and the Investment Advisers Act
of 1940, as amended (the “Advisers Act”). To the extent that the applicable laws
of the State of New York or any of the provisions herein, conflict with the
applicable provisions of the 1940 Act or the Advisers Act, the latter shall
control. Further, nothing herein contained shall be deemed to require the
Company to take any action contrary to the Company’s Declaration of Trust or
By-Laws, as each may be amended or restated, or to relieve or deprive the
Trustees of their responsibility for and control of the conduct of the affairs
of the Company.

 

4.3. SEVERABILITY. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 



3 

 

 

4.4. ENTIRE AGREEMENT. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.

 

4.5. AMENDMENTS AND COUNTERPARTS. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

 

[remainder of page blank; signatures follow]

 

4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of April 9, 2018.

 



  CORPORATE CAPITAL TRUST II         By: /s/ Todd C. Builione     Name:  Todd C.
Builione     Title:    President               FS/KKR ADVISOR, LLC         By:
/s/ Todd C. Builione     Name:  Todd C. Builione     Title:    President

 



[Signature Page to Expense Support and Conditional Reimbursement Agreement] 

 



 

